838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald L. TURNER, Plaintiff-Appellant,v.Norris W. McMACKIN, Supt.;  James Cook;  Max Kennedy,Defendants-Appellees.
No. 87-3856.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges and JOINER, District Judge.*

ORDER

2
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for leave to proceed in forma pauperis on appeal.  Upon examination of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, the motion for leave to proceed in forma pauperis is hereby granted.  Furthermore, for the reasons stated in the district court's opinion and order, the final judgment entered August 19, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation